Citation Nr: 0911352	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include the onset of manifestations of a 
personality disorder in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to 
October 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina that denied service 
connection for a personality disorder, not otherwise 
specified with borderline and schizotypal features (claimed 
as adjustment disorder with depressed mood, schizotypal 
personality disorder and personality disorder with depressed 
mood).

The Veteran's appeal was previously before the Board in 
January 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In a September 2008 rating decision, the RO granted the 
Veteran service connection for prepatellar syndrome of the 
right knee and a right wrist strain.  Accordingly, these 
issues are no longer on appeal before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a currently demonstrated 
psychiatric disorder related to service, to include the onset 
of manifestations and diagnosis of a personality disorder, in 
service.  The Board is of the opinion that further 
development is required before the Board decides this appeal.  

In this regard, the Board notes that in accordance with its 
January 2008 remand directives, the Veteran was scheduled for 
a VA examination.  However, the evidence of record shows that 
the examination was inadvertently cancelled and has not been 
rescheduled.  See August 2008 VA examination request and VA 
examination cancellation information screen.
Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  

Based on the evidence as a whole, a psychiatric examination 
by a psychiatrist (M.D.) is necessary for the purpose of 
determining the etiology of all currently diagnosed 
psychiatric disorders and ascertaining whether there is any 
aggravation of a preexisting personality disorder.  The 
Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

The Board also notes that in its January 2008 remand, the RO 
was directed to send the Veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that explains 
generally how to establish entitlement to service connection 
where the presumption of soundness has and has not attached 
and to further explain that his claim for service connection 
is governed by the holding in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  The originating agency has not 
complied with this remand directive.  

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that explains 
generally how to establish entitlement 
to service connection where the 
presumption of soundness has and has 
not attached and further explain that 
his claims for service connection are 
governed by the holding in Wagner, 
supra.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or 
the AMC is unsuccessful in obtaining 
any pertinent evidence identified by 
the Veteran, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The Veteran should be afforded a VA 
examination by a psychiatrist (an 
M.D.), to ascertain the nature and 
etiology of any current psychiatric 
disorder.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner.  Any indicated tests or 
studies are to be performed.  The 
report of examination should contain a 
detailed account of all manifestations 
of any psychiatric disorder(s) found to 
be present.

Based on the medical findings and a 
review of the claims folder, if the 
psychiatrist diagnoses a current 
psychiatric disorder(s), the examiner 
should offer an opinion as to whether 
the Veteran's current psychiatric 
disorder(s) pre-existed service; and if 
so, whether such disorder progressed 
beyond the natural progression of the 
disease during the course of the 
Veteran's period of service.  The 
examiner should provide supporting 
medical evidence to support a 
conclusion that any current psychiatric 
disorder pre-existed service.  



If a psychiatric disorder did not pre- 
exist service the examiner is requested 
to opine (a) whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the current 
psychiatric disorder had its onset 
during his period of active service; 
(b) whether it is at least as likely as 
not that the Veteran had a psychosis 
that was manifested within one year 
following his discharge from service in 
October 2004; or (c) is otherwise 
medically related to service.

In rendering the requested opinions, 
the physician should discuss the 
Veteran's service treatment records and 
findings therein as well as the 
Veteran's assertions.  The rationale 
for all opinions expressed must be 
provided.  

4.  After completing the above, 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




